Citation Nr: 1453709	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  12-24 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. H. Kim, Associate Counsel


INTRODUCTION

The Veteran served in active service from February 1989 to April 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the Veteran's claim for service connection for bilateral hearing loss.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ) in October 2013.  The hearing transcript is associated with the Veteran's paperless claims file.

In addition to the paper claims file, there are Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files associated with the Veteran's claims.  Virtual VA contained the hearing transcripts and duplicative or non-relevant documents with respect to this appeal.  The Veteran's VBMS file contained non-relevant documents with respect to this appeal.


FINDING OF FACT

The probative evidence shows that the Veteran's bilateral hearing loss disability is not causally or etiologically related to his military service and bilateral sensorineural hearing loss did not manifest within one year after discharge from service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In compliance with VA's duty to notify, the Veteran was notified in a pre-rating April 2011 letter of the evidence necessary to substantiate claims for service connection for bilateral hearing loss.  This letter provided notice as to what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  This letter also explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought.  

In addition, VA has a duty to assist veterans in obtaining evidence necessary to substantiate their claims.  38 U.S.C.A. § 5103A; 38 C.F.R § 3.159.  The Veteran's claims file contains his service personnel and treatment records, VA audiological examination report, VA treatment records, and private medical reports.  The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the particular claims on appeal.  He has been given ample opportunity to present evidence and argument in support of his claims.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal of the issue of bilateral hearing loss has been obtained and the case is ready for appellate review.

The Veteran was afforded a VA examination in June 2011 in order to adjudicate his claim for service connection for bilateral hearing loss.  In this regard, the Board notes that, after reviewing the Veteran's claims file in July 2011, the same VA examiner offered etiological opinion as to the claimed disorder and based her conclusion on a review of the record, to include interviews with the Veteran and full examinations.  Moreover, the opinion offered a clear conclusion with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board finds that the opinion proffered by the VA examiner is sufficient to assist VA in deciding the claims for service connection for bilateral hearing loss.

With respect to the Board hearing, the Court recently held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, during the hearing, the undersigned VLJ noted that the appealed issue was service connection for bilateral hearing loss.  The Veteran testified as to the onset of his hearing loss as well as his in-service and post-service noise exposure.  Moreover, the testimony of the Veteran, to include the questions posed by his accredited representative, demonstrated that he had actual knowledge of the elements necessary to substantiate this claim.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) have been satisfied.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case; at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Service Connection

A.  Applicable Law

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection requires evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the United States Court of Appeals for the Federal Circuit  has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, compensable to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can be competent and sufficient evidence of a diagnosis or used to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).


B.  Bilateral Hearing Loss

The Veteran contends his bilateral sensorineural hearing loss resulted from in-service noise exposure.  

A Veteran is competent to report symptoms of hearing loss as a disability because symptoms of hearing are capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In this regard, the Veteran testified at the October 2013 Board hearing that he was exposed to noise from military aircraft while working near airplane runways setting up communications equipment.  The Veteran's air force specialty code (AFSC) was listed as satellite and wideband communications and that an analogous AFSC has been identified has having a moderate probability of noise exposure.  See Duty Noise Exposure Listing.  Therefore, given the circumstances of the Veteran's AFSC and duties in service, the Board finds that he was likely exposed to in-service noise.  As a result, the Board accepts the Veteran's account of in-service noise exposure as credible and consistent with the circumstances of his active duty service.  See 38 U.S.C.A. § 1154(a).

The service treatment records detail the state of the Veteran's hearing acuity and document any injuries or diseases the Veteran incurred while in service.  At a May 1988 service enlistment examination, the Veteran's audiometric test showed:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
5
0
5
0
0
Left
5
0
0
0
0

While in-service, the Veteran had two other audiometric tests performed, in February 1990 and May 1995, which showed hearing acuity within normal limits.  A December 1994, service medical treatment noted that the Veteran failed hearing tests twice possibly due to a sinus problem and fluid behind the tympanic membrane. 

At a February 2000 service separation examination, the Veteran's audiometric test results were:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
20
10
5
0
-10
Left
25
10
10
5
-5

The Veteran answered no to hearing loss in his report of medical history at service separation and clinical evaluation of his ears and eardrums was normal.

A June 2007 private medical report by an ear, nose, and throat specialist reflects the Veteran's complaint of having hearing problems in both ears.  He reported that he has hearing problems in noisy places and in large groups.  He stated that his "[hearing] problem developed steadily over two months."  See Veteran's private medical report from Spartanburg ENT dated June 2007.  The Veteran did not identify the setting in which his hearing loss first occurred.  The Veteran was diagnosed with hearing loss and fitted with hearing aids but no etiological opinion was provided.  The June 2007 audiometric test results were:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
25
25
20
None
20
Left
30
25
30
None
30

The June 2011 VA audiology examination reflects the Veteran's statements of acoustic trauma from blasts, air fields and other high noise levels.  Post active service, he reported working for a communications company and now in electronic maintenance.  He reported recreational shooting with hearing protection.  Audiological testing was performed which showed the Veteran suffered from mild hearing loss in each ear.  The June 2011 VA examination audiometric test results were:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
40
35
40
35
35
Left
40
30
30
40
35

The record reflects a current diagnosis of bilateral hearing loss.  Specifically, both the June 2007 private medical examination and the June 2011 VA examination revealed a bilateral hearing loss disability within applicable VA standards.  38 C.F.R. § 3.385.  Therefore, the remaining inquiry is whether the Veteran's current bilateral hearing loss disability are related to his in-service noise exposure.

At the June 2011 examination, the examiner did not have the claims file available.  Therefore, in July 2011, the same examiner provided an addendum medical opinion after reviewing the Veteran's claim file.  The examiner reviewed the Veteran's audiograms from service entry, during service, and at service separation.  She noted that the service separation audiogram were within normal limits.  The examiner also noted that the Veteran's private audiogram from 2007 indicated mild hearing loss.  The VA examiner opined the Veteran's hearing loss is less likely as not related to noise exposure during military service.  She reasoned the medical literature does not support late onset progression of hearing loss after noise exposure.  The Veteran showed late onset progression of hearing loss because at service discharge in 2000 the Veteran's hearing was within normal limits at ratable frequencies, then the 2007 audiogram showed mild hearing loss while current levels were significantly worse.

Based on the foregoing, the Board finds the preponderance of the evidence is against the Veteran's claims for service connection for bilateral hearing loss.  The record evidence contains no competent evidence showing that there is a nexus between the Veteran's service and his bilateral hearing loss.  Indeed, as will be further discussed herein, presumptive service connection for bilateral hearing loss is not warranted as it was first noted over 7 years after service.  38 C.F.R. §§ 3.307, 3.309.

While the medical evidence of record shows that the Veteran has a diagnosis for a bilateral hearing loss disability, the competent, probative evidence of record demonstrates that such conditions are not related to his service.  In this regard, the Board places great probative weight on the July 2011 VA examiner's addendum medical opinion stating that the Veteran's bilateral hearing loss was not likely related to military noise exposure, because his hearing thresholds were normal at service separation and his hearing loss was of late onset.  This opinion had a clear conclusion and supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, 22 Vet. App. 295; Stefl, 21 Vet. App. 120.  Furthermore, there are no contrary opinions of record.  The VA examiner did not merely state that the relationship between the Veteran's current bilateral hearing loss disability and his in-service noise exposure was not likely due to his normal hearing at service separation.  The examiner provided a medical rationale as to why the Veteran's hearing loss was not related to his service irrespective of his normal hearing at separation.  This opinion is considered adequate.  Thus, as the probative VA examiner's July 2011 medical opinion demonstrates that the current bilateral hearing loss disability is not related to service, service connection is not warranted.

The Board notes that the Veteran has contended his bilateral hearing loss is related to his service.  Here, the Veteran is competent to describe his purported exposure to noise during service as well as the current manifestations of bilateral hearing loss.  However, the Board accords this statement regarding the etiology of his disability little probative value as the Veteran is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Specifically, the determination of etiology of bilateral hearing loss requires the interpretation of results found on physical examination and knowledge of the internal auditory process.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the opinion of the Veteran is not probative evidence.

In addition, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board notes that during the hearing and in written statements the Veteran indicated that his bilateral hearing loss stemmed from his in-service noise exposure.  In addition, he testified during the Board hearing that, after service separation, he was not exposed to loud noises while working at a communications company and in electronics maintenance.  In addition he stated "I don't do any hunting, I don't do any shooting, I - basically I'm - I'm not sure there's any other explanation than it happened during the service."  See October 2013 Board hearing transcript page 5.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, 7 Vet. App. at 498.  In the instant case, the Board finds the Veteran's statements lack credibility because they are inconsistent with his statement from his June 2011 VA examination where he reported he participated in recreational shooting with hearing protection and with the statements by his service colleagues who stated that his snoring was worse than loud fans and diesel generators and estimated to be within the 90 to 100 decibel range.  See Buddy statements from M. S. B. and W. E. C. dated April 2011.  Moreover, the Veteran's deduced conclusion that his hearing loss must be from in-service noise exposure was made under circumstances indicating bias or interest.  Therefore, the board accords no probative weight to such contentions. 

Additionally, the evidence does not show and the Veteran does not allege that hearing loss was noted within one year of service (the presumptive period) and that he continued to have symptoms of hearing loss thereafter.  The record evidence shows the Veteran's bilateral hearing loss disability was first noted in June 2007, seven years after service separation.  As such, service connection under 38 C.F.R. § 3.303(b) is not warranted.

In sum, the Board finds the preponderance of the evidence shows there is no competent evidence of a nexus between the Veteran's current bilateral sensorineural hearing loss and his in-service noise exposure.  Furthermore, the Board finds the preponderance of the evidence shows the Veteran's hearing loss did not manifest within one year of service separation.  Lastly, there is no credible evidence showing that a hearing loss disability was noted while in service or within a year of service and that he had continuity of hearing loss thereafter.  Therefore, the criteria for service connection for bilateral sensorineural hearing loss have not been met.

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


